Citation Nr: 1821575	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse 



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1965 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claim was subsequently transferred to the RO in St. Petersburg, Florida. 

This claim was previously before the Board in January 2014, at which time it was remanded to provide the Veteran with a hearing he had requested in his VA Form 9.  At that time of the remand, the additional issue of service connection for bladder cancer was before the Board; however, during the course of the remand, the Veteran was granted service connection for bladder cancer.  Thus, that issue is no longer before the Board. 

The Veteran appeared at a Travel Board hearing in January 2017 at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Airforce base (RTAB) in Udorn, Thailand (Udorn) during the Vietnam era. 

2.  The Veteran's duties while stationed at Udorn placed him at or near the perimeter of the base. 

3.  The Veteran was exposed to herbicide agents in service. 

4.  During the period on appeal, the Veteran has been diagnosed with and treated for cancer of the larynx. 

5.  During the period on appeal, the Veteran has been diagnosed with and treated for diabetes mellitus. 


CONCLUSION OF LAW

1.  The Veteran's cancer of the larynx is presumed to have been incurred during his active service in Thailand during the Vietnam era.  38 U.S.C. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2017).

2.  The Veteran's type II diabetes mellitus is presumed to have been incurred during his active service in Thailand during the Vietnam era.  38 U.S.C. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As discussed in more detail below, sufficient evidence is of record to grant the application for entitlement to service connection for cancer of the larynx and type II diabetes mellitus.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Legal Criteria

Generally, to establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307(a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed.  Id.  38 C.F.R. § 3.309(e) lists both cancers of the respiratory system, including the larynx, and diabetes mellitus as presumptively caused by exposure to herbicide agents. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).




Analysis

The Veteran has contended that he is entitled to service connection for his disabilities of cancer of the larynx and diabetes mellitus, type II.  He has primarily argued that his exposure to herbicide agents warrants presumption service connection for the conditions.  

The Veteran's medical evidence in the record indicates the Veteran was assessed as having cancer of the larynx and received treatment for this condition during the pendency of his appeal.  Additionally, the medical evidence supports a current diagnosis of diabetes mellitus, type II.  Thus, the first element of service connection, a current disability, has been satisfied for both issues on appeal.  

The second element of service connection requires that there be an in-service event, injury or disease that may relate to the current disability.  Here, the Veteran has reported that event as exposure to herbicide agents while stationed at RTAB Udorn.

The Veteran's service personnel records place him in Thailand between June 1962 and August 1962 as part of the Bulk Fuel Company of the 3rd Marine Division.  The Veteran has testified and submitted statements that indicate that part of that deployment involved being station at RTAB Udorn.  The Veteran also submitted buddy statements that indicated that after arriving in Bangkok, the Veteran was sent to RTAB Udorn.  This is consistent with information provided by the Defense Personnel Records Information Retrieval System (DPRIS) that indicates that elements of the 3rd Marine division were transported to Bangkok, Thailand, in June 1962 and positioned defensively in northern Thailand.  Thus, the Board finds that evidence supports that it is at least as like as not that the Veteran was stationed at RTAB Udorn.  

The Veteran testified that his duties placed him near the perimeter of RTAB Udorn.  Specifically, he stated that when he was not performing his primary military occupational specialties (MOS) as a cook and bulk fuel man, he had to patrol the perimeter of RTAB Udorn on guard duty.  The Veteran is competent to provide information relating to his service.  Further, the Board finds this testimony credible and consistent with the circumstances of the Veteran's service at RTAB Udorn.  Further, the Board notes that the "Project CHECO" report indicated that aircraft were often located "very close" to the perimeter of RTAB Udorn, which would have likely placed the Veteran near the perimeter when refueling aircraft.  Thus, the evidence supports that it was at least as likely as not that the Veteran's duties at RTAB Udorn placed him at or near the perimeter. 

The deployment to RTAB Udorn, coupled with the Veteran's duties placing him at or near the perimeter, indicate that it was at least likely as not that the Veteran was exposed to herbicide agents during his active duty service, which satisfies the second element of service connection. 

The third element of service connection, a causal nexus, is presumed in this claim due to herbicide agent exposure.  Both the Veteran's cancer of the larynx and diabetes mellitus are listed as disabilities that are presumptively due to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Thus, the third element of service connection is satisfied. 

Therefore, all three elements of service connection for both cancer of the larynx and diabetes mellitus, type II, have been satisfied, and service connection is warranted. 


ORDER

Entitlement to service connection for cancer of the larynx is granted

Entitlement to service connection for diabetes mellitus, type II, is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


